Citation Nr: 0505961	
Decision Date: 03/03/05    Archive Date: 03/15/05	

DOCKET NO.  03-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to service 
connection for the benefits sought.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The veteran's preexisting scoliosis was aggravated by his 
active service.    


CONCLUSION OF LAW

The veteran's low back disability was aggravated by his 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining, and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a communication dated in December 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has held that this aspect of Pelegrini constitutes dictum.  
VAOPGCPREC 1-2004 (2004).  

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element," the 
communication informed him what the evidence had to show to 
establish entitlement to service connection, including 
providing evidence of a current disability.  This information 
put him on notice to submit relevant evidence in his 
possession.  

In Pelegrini, the majority also held that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to initial RO adjudication.  
Pelegrini, at 420.  

In this case, the VCAA notice was provided in December 2002, 
prior to the RO decision denying the claim in January 2003.  
The RO informed the veteran that it would help him obtain 
prior treatment records if he filled out certain release of 
information forms that would enable the RO to assist him in 
this regard, and the RO provided him with the forms.  The RO 
also told the veteran what VA would do to assist him in the 
development of his claim.  Although the VCAA notice letter 
that was provided to the veteran did not specifically contain 
the "fourth element," the Board finds that he was otherwise 
fully notified of the need to give the VA any evidence 
pertaining to his claim.  In this regard, the RO has also 
informed the veteran in the rating decision, the May 2003 
statement of the case, and supplemental statements of the 
case in August 2003, December 2003, and June 2004, of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102(harmless error).  

As noted above, because each of the four content requirements 
of the VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA and private medical records are 
in the claims file and have been reviewed by both the RO and 
the Board in connection with the claim.  The veteran was 
afforded a special examination of the spine by VA in October 
2003.  He and his wife testified at a hearing before a 
decision review officer at the RO in August 2003 and in a 
videoconference hearing before the undersigned in November 
2004.  The transcripts of testimony from each of the hearings 
are in the file and have been reviewed.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation or disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  See also Pond v. West, 
12 Vet. App. 341, 346 (1999).  The United States Court of 
Appeals for the Federal Circuit has stated that "a veteran 
seeking disability benefits must establish ...the existence of 
a disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Only competent medical evidence 
can adequately address the medical question of whether a 
preexisting disability has been aggravated by events 
occurring during service.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  

In this case, when examined in June 1958 in connection with 
his enlistment, notation was made of mild scoliosis of the 
spine.  Nevertheless, the veteran was deemed qualified for 
military service.  The condition was not considered 
disqualifying.  The remainder of the service medical records 
is without reference to complaints or abnormalities regarding 
the low back.  In fact, in his report of medical history 
submitted at the time of separation examination in April 
1960, the veteran stated that he was in "perfect" health.  
Notation was made that he had low back pain around 1955, but 
"none now."  

The initial claim for disability benefits for a low back 
disorder was not received until September 2002, a time many 
years following service discharge.  

The post service medical evidence includes a VA X-ray study 
dated in September 2002.  An impression was made of 
degenerative narrowing of the L5/S1 disc space.  Scoliosis 
was also noted.  

The post service records include a statement from Reginald W. 
Hall, M.D., reportedly signed in August 2003.  The physician 
stated "it is as likely as not that carrying 50-pound packs 
on his back and vigorous marching while in the military 
contributed to or aggravated his condition worse than its 
normal progression."  No elaboration was provided.  

Of record is a September 2003 statement from a VA physician 
who opined "it is as likely as not that carrying 50-pound 
packs on his back and marching vigorously while in military 
service has contributed to or aggravated his [the veteran] 
back condition--making it (sic) progress more than to be 
expected."

A VA spinal examination was accorded the veteran in October 
2003.  The veteran stated that while in service, he had pain 
in his back, but did not seek medical evaluation or treatment 
at any time.  He reported that after leaving service he 
noticed a gradual progression of pain in the back.  He 
acknowledged that he failed at least one pre-employment 
physical examination because of his scoliosis, but he stated 
he did not require formal medical evaluation or treatment 
until "several years ago."  The veteran stated he had not had 
any type of injury to the back since leaving service.  

Clinical findings were recorded and impressions were made of 
degenerative disc disease of the lumbar spine and idiopathic 
scoliosis.  The physician noted there was nothing in the 
medical records to substantiate that the veteran was seen for 
back problems by military physicians.  The physician added 
the veteran's current pain was mainly in the lumbar spine and 
was not in the region of the thoracic scoliosis.  It was the 
physician's opinion that the veteran's degenerative disc 
disease was "primarily a reflection of the aging process and 
is totally unrelated to the scoliosis."  

A second communication from Dr. Hall, this one dated in 
December 2003, contained the opinion that "it is as likely as 
not "that the veteran's military service aggravated his 
scoliosis "beyond normal progression."  

Of record is a February 2004 addendum from the VA physician 
who examined the veteran in October 2003.  He opined that the 
veteran's scoliosis had not been aggravated by events that 
occurred while he was on active duty.  The physician 
reiterated his comment that any of the symptoms or the 
changed curvature of the veteran's spine "would be due to the 
normal aging process...."  He believed that the veteran's 
scoliosis had not been affected in any way by his active 
service.  

The post service medical evidence also includes a March 2004 
statement from the VA physician whose September 2003 
statement is referred to above.  The physician indicated that 
based on a review of magnetic resonance imaging done in 
January 2004, his previous conclusion that the veteran's 
scoliosis had worsened beyond normal progression "still 
stands."  He noted the scan showed scoliosis, degenerative 
changes, and osteophytes.  Mild to moderate spinal stenosis 
was also described as present.  

In an undated communication received in April 2004, Dr. Hall 
also referred to the magnetic resonance imaging scan of the 
lumbar spine done in January 2004 as supporting the 
conclusion that the veteran's scoliosis had worsened more 
than one would expect from normal progression. 

Based on a longitudinal review of the record, and giving the 
veteran the benefit of the doubt, based on the evidence 
outlined above, the Board finds that service connection is 
reasonably warranted for the veteran's low back disorder.  
The Board is concerned about the lack of medical 
documentation covering the timeframe between the veteran's 
separation from service in 1960 and the time when he was 
first seen by VA for treatment and evaluation of back 
problems in 2002, many years later.  However, the record 
contains favorable opinions from a private physician and a VA 
physician essentially to the effect that the veteran's 
scoliosis had been aggravated beyond normal progression 
during his two years of active service.  While the record 
does contain an opinion from another VA physician that the 
veteran's scoliosis had not been aggravated by events that 
occurred while on active service, the Board cannot ignore the 
favorable opinions from another VA physician and the private 
physician.  The Board notes that these two physicians seem 
resolute in their belief that the veteran's active service 
experiences aggravated his back.  They each opined on more 
than one occasion that the veteran's military service had 
aggravated his back disorder.  The Board sees no need to 
further delay a determination at this time by seeking yet 
another opinion that might not be any more helpful in 
resolving the matter.  The Board is therefore constrained by 
the evidence that is of record to find that the current 
evidence is at least in equipoise.  As such, the veteran 
prevails.  


ORDER

Service connection for chronic low back disability is 
granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


